Case 4:21-mj-04305-N/A-MSA Document 1 Filed 02/02/21 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
{Electronically Submitted)
United States District Court DISTRICT of AUZONA
United States of America DOCKET NO.
Francisco Marcus-Moreno MAGISTRATE'S CASE NO.
YOB; 1971; Citizen of Mexico 21-04305MJ

 

 

Complaint for violation of Title 8, United States Code Sections 1326{a) and (b)C1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about February 1, 2021, at or near Douglas, in the District of Arizona, Francisco Marcus-Moreno, an alien,
entered, and was found in the’ United States of America after having been denied admission, excluded, deported, and
removed from the United States through Nogales, Arizona on September 22, 2020, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section

 

 

1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST TRE ACCUSED:

Francisco Mareus-Moreno is a citizen of Mexico. On September 22, 2020, Francisco Mareus-Moreno was
lawfully denied admission, excluded, deported and removed from the United States through Nogales, Arizona. On
February 1, 2021, agents found Francisco Marcus-Moreno in the United States at or near Douglas, Arizona, without
the proper immigration documents. Francisco Marcus-Moreno did not obtain the express consent of the Attorney
General or the Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF C AINANT {official title}
Being duly sworn, I declare that the foregoing is
JS2/AIC .
OFFICIAL TITLE

 

 

AUTHORIZED AUSA /s/Julie Sottosanti | Border Patrol Agent
Andrew J. Carpenter

  

 

 

SIGNATURE OF MAGISTRATE JBPGEY

ng

 
    

DATE
February 2, 2021

 

 

  

 

 

 

 

TT See Federal vuics of Criminnl Pratedure Rules 3

 
